DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-4,6,7,9,10,12,13,16-18,20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4,6-8,12,17,18,19,9,10,9,9,11 of U.S. Patent No. 11,089,391.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4,6,7,9,10,12,13,16-18,20 of the present application are an obvious subset of the limitations presented in claims 1,4,6-8,12,17,18,19,9,10,9,9,11 of US Pat No. 8,164,589.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
6
7
9
10
12
13
16
17
18
20
US Pat 11,089,391
1
4
6
7
8
12
17
18
19
9
10
9
9
11


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,089,391.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 9 of US Pat 11,089,391
1. A photonic element, comprising:
1. A photonic element, comprising:
an optical switch including a first splitter arm and a second splitter arm;
a first optical switch configured to output a first optical signal to one of the first 



a first optical device, fabricated to satisfy an operational specification when a compensated-for process is within a first tolerance range;
a second optical device, fabricated to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range; a third optical device, fabricated according to a third tolerance range, different than both the first tolerance range and the second tolerance range; 

a first optical combiner configured to combine outputs from the first optical device and the second optical device: a second optical switch configured to receive a second optical signal and output the second optical signal to one of the first optical switch or the third optical device:
and a second optical combiner, with a third combiner arm in communication with the first optical device and a fourth combiner arm in combination with the second optical device, wherein the second optical combiner is configured to receive optical signals of a second wavelength that is different from the first wavelength from the first optical device and the second optical device.
and a second optical combiner configured to combine outputs from the first optical combiner and the third optical device.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,089,391.  

The following table illustrates a mapping of the limitations of claim 7 of the present application when compared against the limitations of claim 12 of US Pat 11,089,391.  The differences have been bolded for purposes of clarity.
Claim 7 of Present Application
Claim 12 of US Pat 11,089,391
7. A photonic element, comprising:
12. A photonic element, comprising:
an optical switch including a first splitter arm and a second splitter arm;
a first optical switch configured to output a first optical signal to one of the first optical device or the second optical device;
a first optical device including a first input arm, a first output arm, and a second output arm, wherein the first input arm is connected to the first splitter arm;
a first optical device, fabricated to satisfy an operational specification when a compensated-for process is within a first tolerance range;
a second optical device including a second input arm in communication with the second splitter arm, a third output arm, and a fourth output arm, wherein the second input arm is connected to the second splitter arm;
a second optical device, fabricated to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range;

a third optical device, fabricated according to a third tolerance range, different than both the first tolerance range and the second tolerance range;
a fourth optical device including a fourth input arm, a seventh output arm, and an eighth output arm, wherein the fourth input arm is connected to the third output arm;
a fourth optical device, fabricated according to a fourth tolerance range, different than all of the first tolerance range, the second tolerance range, and the third tolerance range;
a first optical combiner connected to the second output arm and the fourth output arm;
a first optical combiner configured to combine outputs from the first optical device and the second optical device;
a second optical combiner connected to the sixth output arm and the eighth output arm;
and a second optical combiner configured to combine outputs from the first optical combiner and the third optical combiner;
a third optical combiner connected to the fifth output arm and the seventh output arm;
a third optical combiner that is configured to combine outputs from the third optical device and the fourth optical device;
wherein the first optical device and the second optical device are respectively configured to output first optical signals in a first wavelength range via the first output arm and the third output arm and 

wherein the third optical device and the fourth optical device are respectively configured to output third optical signals in a third wavelength range via the fifth output arm and the seventh output arm and output fourth optical signals in a fourth wavelength range via the sixth output arm and the eighth output arm;
a third optical switch configured to output a second optical signal to one of the third optical device or the fourth optical device;
wherein the first optical device and the third optical device are fabricated to satisfy an operational specification when a compensated-for process during fabrication is within a first tolerance range; and wherein the second optical device and the fourth optical device are fabricated to satisfy the operational specification when the compensated-for process during fabrication is within a second tolerance range, different from the first tolerance range.
a second optical switch configured to receive a third optical signal and output the third optical signal to one of the first optical switch or the third optical switch;.


	As the table above illustrates, all the limitations of claim 7 of the present application are taught by claim 12 of US Pat 11,089,391.  
Thus, claim 7 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 12 of US Pat 11,089,391, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 13 of the present application when compared against the limitations of claim 9 of US Pat 11,089,391.  The differences have been bolded for purposes of clarity.
Claim 13 of Present Application
Claim 9 of US Pat 11,089,391
13. A method, comprising:
9. A method, comprising:
fabricating a first optical device in a first substrate to satisfy an operational specification when a compensated-for process is within a first tolerance range;
fabricating, according to a first tolerance range of a compensated-for process, a first optical device in communication with a first splitter arm of the optical switch;
fabricating a second optical device in the first substrate to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range;
fabricating, according to a second tolerance range of the compensated-for process that is different than the first tolerance range, a second optical device in communication with a second splitter arm of the optical switch;
fabricating a first optical switch in the first substrate connected to an input and 

and fabricating a first optical combiner in the first substrate configured to combine outputs from the first optical device and the second optical device.
fabricating a first optical combiner with a first combiner arm in communication with the first optical device and a second combiner arm in communication with the second optical device; fabricating a second optical combiner, with a third combiner arm in communication with the first optical device and a fourth combiner arm in combination with the second optical device; wherein the first optical combiner is configured to receive optical signals of a first wavelength from a selected one of the first optical device or the second optical device; wherein the second optical combiner is configured to receive optical signals of a second wavelength that is different from the first wavelength from the selected one of the first optical device or the second optical device; performing the compensated-for process; in response to testing the first optical device and the second optical device, selecting one of the first optical device and the second optical device performing to an operational specification for a photonic device based on the compensated-for process; and controlling the optical switch to direct optical signals to the first optical combiner from the selected one of the first optical device or the second optical device.


	As the table above illustrates, all the limitations of claim 13 of the present application are taught by claim 9 of US Pat 11,089,391.  
Thus, claim 13 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 9 of US Pat 11,089,391, as anticipation of all limitations is tantamount to obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr(US 2012/0230690) in view of Urata et al.(US 2015/022969).
Claim 1 Doerr discloses a photonic element, comprising: an optical switch including a first splitter arm and a second splitter arm(See Paragraph 48, fig. 3 i.e. an optical switch(OWSS)(10’) including a first splitter arm of splitter(26) and a second splitter arm of splitter(26)); a first optical device in communication with the first splitter arm(See Paragraph 48, fig. 3 i.e. a first optical device(10a) in communication with the first splitter arm(OW) of the first output of the device(26)); a second optical device in communication with the second splitter arm(See Paragraph 48, fig. 3 i.e. a second optical device(10b) in communication with the second splitter arm(OW) of the second output of the device(26)); a first optical combiner with a first combiner arm in communication with the first optical device and a second combiner arm in communication with the second optical device(See Paragraph 48, fig. 3 i.e. a first optical combiner(26’) with a first combiner arm in communication with the first optical device(10A) and a second combiner arm in communication with the second optical device(10B)), wherein the first optical combiner is configured to receive optical signals of a first wavelength from the first (See Paragraph 48, fig. 3 i.e. the first optical combiner(26’) is configured to receive optical signals of a first wavelength from the first optical device(10A) and the second optical device(10B)); and a second optical combiner, with a third combiner arm in communication with the first optical device and a fourth combiner arm in combination with the second optical device(See Paragraph 48, fig. 3 i.e. a second optical combiner(26”), with a third combiner arm(OW) in communication with the first optical device(10A) and a fourth combiner arm in combination with the second optical device(10B)), wherein the second optical combiner is configured to receive optical signals of a second wavelength that is different from the first wavelength from the first optical device and the second optical device(See Paragraph 48, fig. 3 i.e. the second optical combiner(26”) is configured to receive optical signals of a second wavelength that is different from the first wavelength from the first optical device(10A) and the second optical device(10B)).
Doerr does not explicitly disclose wherein the first optical device and the second optical device are fabricated to satisfy an operational specification, wherein the first optical device is fabricated to satisfy the operational specification when a compensated-for process during fabrication is within a first tolerance range, and wherein the second optical device is fabricated to satisfy the operational specification when the compensated-for process during fabrication is within a second tolerance range different from the first tolerance range.
Urata teaches wherein the first optical device and the second optical device are fabricated to satisfy an operational specification, wherein the first optical device is (See Paragraph 30, claim 7, fig. 1 i.e. wherein the first optical device(110a) and the second optical device(110b) are fabricated to satisfy an operational specification, wherein the first optical device(110a) is fabricated to satisfy the operational specification when a compensated-for process during fabrication is within a first tolerance range which is optical switch(110) is designed or controlled to receive unique wavelength range), and wherein the second optical device is fabricated to satisfy the operational specification when the compensated-for process during fabrication is within a second tolerance range different from the first tolerance range(See Paragraph 30, claim 7, fig. 1 i.e. wherein the second optical device is fabricated to satisfy the operational specification when the compensated-for process during fabrication is within a second tolerance range(wavelength range) different from the first tolerance range(wavelength range of first device(110a))).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kawai, and have a second optical device, fabricated to satisfy the first optical device and the second optical device to be fabricated to satisfy an operational specification, wherein the first optical device to be fabricated to satisfy the operational specification when a compensated-for process during fabrication is within a first tolerance range, and wherein the second optical device to be fabricated to satisfy the operational specification when the compensated-for process during fabrication is within a second tolerance range different from the first tolerance range, as taught by Urata, thus providing an efficient 
Considering Claim 4 Doerr and Urata disclose the photonic element of claim 1, wherein the first tolerance range includes a first upper range value and a first lower range value and the second tolerance range includes a second upper range value and a second lower range value, and wherein the second upper range value equals the first lower range value(See Urata: Paragraph 30, claim 7, fig. 1 i.e. the first tolerance range includes a first upper range value and a first lower range value(since the first tolerance is a wavelength range that can include a set of wavelengths, it can have an upper and lower range or limit)  and the second tolerance range includes a second upper range value and a second lower range value(since the second tolerance is a wavelength range that can include a set of wavelengths, it can have a wavelength range that include an upper and lower range or limit), and wherein the second upper range value equals the first lower range value(since there is an overlap between the first wavelength range and the second wavelength range, the second upper range value equals the first lower range value)).  
Considering Claim 6 Doerr and Urata disclose the photonic element of claim 1, wherein the first tolerance range and the second tolerance range are set according to a fabrication process with a fabrication tolerance extending across the first tolerance range and the second tolerance range that is greater than an operational tolerance for the photonic element(See Urata: Paragraph 30, claim 7, fig. 1 i.e. wherein the first tolerance range of first device(110a) and the second tolerance range of second device(110b) are set according to a fabrication process with a fabrication tolerance extending across the first tolerance range and the second tolerance range that is greater than an operational tolerance for the photonic element). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr(US 2012/0230690) in view of Urata et al.(US 2015/022969) further in view of Goodwill et al.(US 2017/0276969).
Considering Claim 3 Doerr and Urata do not explicitly disclose the photonic element of claim 1, wherein the optical switch, the first optical combiner, and the second optical combiner include thermal phase shifters.
Goodwill teaches the photonic element of claim 1, wherein the first optical switch and the first optical combiner include thermal phase shifters(See Paragraph 33, fig. 6 i.e. the first optical switch(5100) and the first optical combiner(5114) include thermal phase shifters(3400)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Doerr and Urata, and have the optical switch, the first optical combiner, and the second optical combiner to include thermal phase shifters, as taught by Goodwill, thus improving transmission signal quality by minimizing noise  by adjusting optical bias using thermos-optical phase shifters, as discussed by Goodwill (Paragraph 23).
Claims 13,14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai(US 2018/0070156) in view of Urata et al.(US 2015/022969).
Considering Claim 13 Kawai discloses a method, comprising: fabricating a first optical device in a first substrate to satisfy an operational specification when a compensated-for process is within a first tolerance range(See Paragraph 39,40, fig. 1 i.e. fabricating a first optical device(112) in a first substrate(100)); fabricating a second optical device in the first substrate to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range(See Paragraph 39,40, fig. 1 i.e. fabricating a second optical device(116) in the first substrate(100)); fabricating a first optical switch in the first substrate connected to an input and configured to output an optical signal received from the input to one of the first optical device and the second optical device (See Paragraph 39,40, fig. 1 i.e. fabricating a first optical switch(114) in the first substrate(100) connected to an input(111) and configured to output an optical signal received from the input to one of the first optical device(112) and the second optical device(116)); and fabricating a first optical combiner in the first substrate configured to combine outputs from the first optical device and the second optical device (See Paragraph 39,40, fig. 1 i.e. fabricating a first optical combiner(113) in the first substrate(100) configured to combine outputs from the first optical device(112) and the second optical device(116)).
Ramaswami does not explicitly disclose fabricating a first optical device to satisfy an operational specification when a compensated-for process is within a first tolerance range; fabricating a second optical device to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range.
Urata teaches fabricating a first optical device to satisfy an operational specification when a compensated-for process is within a first tolerance range(See Paragraph 30, claim 7, fig. 1 i.e. a first optical device(110a) to satisfy an operational specification when a compensated-for process is within a first tolerance range(which is optical switch(110) is designed or controlled to receive unique wavelength range)); fabricating a second optical device to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range(See Paragraph 30,  claim 7, fig. 1 i.e. fabricating a second optical device(110b) to satisfy the operational specification when the compensated-for process is within a second tolerance range(wavelength range), different than the first tolerance range(wavelength range of first device(110a)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kawai, and have a first optical device to be fabricated to satisfy an operational specification when a compensated-for process is within a first tolerance range; a second optical device to be fabricated to satisfy the operational specification when the compensated-for process is within a second tolerance range, different than the first tolerance range, as taught by Urata, thus providing an efficient transmission system by optimizing transmission bandwidth by enabling multiple optical devices to transmit different wavelength range, as discussed by Urata(Paragraph 1,30).
Considering Claim 14 Kawai and Urata disclose the method of claim 13, wherein the first tolerance range includes a first upper range value and a first lower range value and the second tolerance range includes a second upper range value and a second lower range value, and wherein the second upper range value equals the first lower range value(See Urata: Paragraph 30, claim 7, fig. 1 i.e. the first tolerance range includes a first upper range value and a first lower range value(since the first tolerance is a wavelength range that can include a set of wavelengths, it can have an upper and lower range or limit)  and the second tolerance range includes a second upper range value and a second lower range value(since the second tolerance is a wavelength range that can include a set of wavelengths, it can have a wavelength range that include an upper and lower range or limit), and wherein the second upper range value equals the first lower range value(since there is an overlap between the first wavelength range and the second wavelength range, the second upper range value equals the first lower range value)).
Considering Claim 16 Kawai and Urata disclose the method of claim 13, wherein the first tolerance range and the second tolerance range are set according to a fabrication process with a fabrication tolerance extending across the first tolerance range and the second tolerance range that is greater than an operational tolerance for a photonic element including the first optical device and the second optical device(See Urata: Paragraph 30,28, fig. 1 i.e. since the first optical device(110a) and the second  optical device(110a) are controlled by a controller(120), the first tolerance range of  first optical device(110a) and the second tolerance range second optical device(110b) can be set according to a fabrication process with a fabrication tolerance extending across the first tolerance range and the second tolerance range that is greater than an operational tolerance for the photonic element including the first optical device(110a) and the second optical device(110b))
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai(US 2018/0070156) in view of Urata et al.(US 2015/022969) further in view of Goodwill et al.(US 2017/0276969).
Considering Claim 20 Kawai and Urata do not explicitly disclose the method of claim 13, wherein the first optical switch and the first optical combiner include thermal phase shifters.
Considering Claim 8 Goodwill teaches the method of claim 13, wherein the first optical switch and the first optical combiner include thermal phase shifters(See Paragraph 33, fig. 6 i.e. the first optical switch(5100) and the first optical combiner(5114) include thermal phase shifters(3400)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kawai and Urata, and have the first optical switch and the first optical combiner include thermal phase shifters, as taught by Goodwill, thus improving transmission signal quality by minimizing noise  by adjusting optical bias using thermos-optical phase shifters, as discussed by Goodwill (Paragraph 23).
Allowable Subject Matter
Claims 5,8,11,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637